EXHIBIT 10.26r


psucapture.jpg [psucapture.jpg]
TIFFANY & CO.
a Delaware Corporation
(the “Parent”)
TERMS OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT
(Non-Transferable)
under the
2014 EMPLOYEE INCENTIVE PLAN
(the “Plan”)
Terms Effective January 17, 2018


1.
Introduction and Terms of Grant. Participant has been granted (the “Grant”)
Stock Units that shall be settled by the issuance and delivery of shares of
Common Stock (“Shares”). The Grant has been made under the Plan by the
Committee. The name of “Participant,” the “Grant Date,” the number of Stock
Units granted, the “Performance Period,” the “Earnings Threshold,” “Earnings
Target,” and “Earnings Maximum,” and the “Operating Cash Flow Threshold,”
“Operating Cash Flow Target” and “Operating Cash Flow Maximum” are stated in the
attached “Notice of Grant.” The other terms and conditions of the Grant are
stated in this document and in the Plan. As used herein, “Stock Units” refers to
Stock Units included in this Grant, and not to other stock units that may have
been or may be granted. If Participant has the title of Vice President or a more
senior title, this Grant will be void unless Participant executes and delivers
to Parent those certain Non-Competition and Confidentiality Covenants in the
form approved by the Committee within 180 days after the Grant Date.



2.
Performance Vesting.



(a)
Maturity Date. Unless otherwise provided in section 5 or 6 below, the
Performance Portion of the Stock Units will vest three business days following
the public release of Parent’s audited, consolidated financial statements for
the last fiscal year in the Performance Period (the “Maturity Date”). In the
event that any provision of this document would otherwise result in the issuance
of a fractional Share, Parent will not be obligated to issue such fractional
Share.



(b)
Performance Portion. The “Performance Portion” shall be a percentage of the
Stock Units calculated as hereinafter provided (provided that the Performance
Portion shall never exceed 100% of the Stock Units):



(i)
The Performance Portion shall be 0% of the Stock Units if neither the Earnings
Threshold nor the Operating Cash Flow Threshold is attained over the Performance
Period.



(ii)
Subject to reduction pursuant to subsection (iii) below, if the Earnings
Threshold or the Operating Cash Flow Threshold has been attained over the
Performance Period, the Performance Portion shall be 100% of the Stock Units.



(iii)If the Earnings Threshold or the Operating Cash Flow Threshold has been
attained over the Performance Period the Committee shall, in its sole
discretion, have the right to reduce the Performance Portion to 0% of the Stock
Units or any percentage of the Stock Units less than 100%. The Committee may
exercise such discretion on any date that occurs following the close of the
Performance Period and prior to the Maturity Date. The Committee has provided
guidance to Participant with respect to factors, including the Earnings Target,
the Earnings Maximum, the Operating Cash Flow Target and the







--------------------------------------------------------------------------------


EXHIBIT 10.26r


Operating Cash Flow Maximum, that the Committee intends to apply in effecting
such a reduction, but shall not be limited in its discretion.


(c)
Performance Goals.



(i)
“Earnings” means Parent’s consolidated earnings per share on a diluted basis, as
reported in Parent’s Annual Report on Form 10-K, aggregated over the Performance
Period and as adjusted by the Committee as provided for below and in the Plan.
The Earnings Threshold, Earnings Target and Earnings Maximum are expressed in
the Notice of Grant as functions of Earnings, as so defined.

    
(ii)
“Operating Cash Flow” means Parent’s consolidated operating cash flow, as
reported in Parent’s Annual Report on Form 10-K, aggregated over the Performance
Period and as adjusted by the Committee as provided for below and in the Plan.
The Operating Cash Flow Threshold, Operating Cash Flow Target and Operating Cash
Flow Maximum are set out in the Notice of Grant as functions of Operating Cash
Flow, as so defined.



(iii)
Earnings and Operating Cash Flow are each a “Performance Goal.” In determining
whether any Performance Goal has been met, the Committee shall appropriately
adjust any evaluation of attainment of a Performance Goal to exclude any of the
following events that occurs during a Performance Period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs,
(v) unusual or infrequently occurring items as described in said Annual Report
for the applicable year, (vi) acquisitions or divestitures, (vii) any other
specific unusual or nonrecurring events, or objectively determinable category
thereto, (viii) foreign exchange gains and losses, and (ix) a change in Parent’s
fiscal year.



3. Settlement.


(a)
Following the Maturity Date, the Settlement Value will be issued and delivered
in Shares, and any fractional Dividend Equivalent Units credited on vested Stock
Units will be settled by the delivery of cash. In each case, delivery will be
made within thirty (30) days following the Maturity Date, but in no event later
than December 31 of the calendar year in which the last day of the Performance
Period occurs, to Participant or an Approved Broker for the account of
Participant.



(b)
“Settlement Value” means the number of Shares equal to the number of vested
Stock Units, plus the number of whole Dividend Equivalent Units credited on such
vested Stock Units pursuant to Section 4. The Settlement Value shall be subject
to further adjustment as provided in Section 4.2(c) of the Plan, to adjust for,
among other corporate developments, stock splits and stock dividends. References
to Settlement Values in this document shall be deemed references to Settlement
Values as so adjusted.



(c) Until a Share is issued and delivered it shall not be registered in the name
of Participant. Shares that have not been issued and delivered shall be
represented by Stock Units.












Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
2




--------------------------------------------------------------------------------

EXHIBIT 10.26r


(d) In all circumstances, a Stock Unit that fails to vest on or before the
Maturity Date shall be null and void and shall not confer upon Participant any
rights, including any right to any Share
4. Dividend Equivalent Units; Interest. Interest shall not accrue on, or be
payable with respect to, any Stock Unit. Participant will be credited with
dividend equivalents on Stock Units in the following manner: on any date (a
“Dividend Date”) Parent pays an ordinary cash dividend on the Common Stock, and
provided the Grant Date is on or prior to the record date for such dividend,
Participant will be credited with “Dividend Equivalent Units” in an amount equal
to: (i) the product of (A) the number of Stock Units granted hereunder plus any
Dividend Equivalent Units previously credited on such Stock Units under this
Section 4, and (B) the per share cash dividend paid on the Dividend Date,
divided by (ii) the simple arithmetic mean of the high and low sale price of
Common Stock on the New York Stock Exchange on the Dividend Date. For the
avoidance of doubt, no dividends or cash in respect of Dividend Equivalent Units
will be delivered until the vesting and settlement, if any, of the underlying
Stock Units.
   
5. Effect of Termination of Employment.
(a) Generally. In the event that Participant’s Termination Date occurs prior to
the Maturity Date, no Stock Units shall vest and the Grant shall be null and
void, except to the extent provided below.
(b) Termination due to death or Disability. If Participant’s Termination Date
occurs by reason of death or Disability, the Stock Units will vest as follows:


(i)
If the Termination Date occurs within or following the last fiscal year of the
Performance Period (but prior to the Maturity Date), Stock Units shall vest as
provided in Section 2 (subject to all of the terms and conditions thereof,
including without limitation the Committee’s discretion in Section 2(b)(iii)),
as though Participant’s Termination Date had not occurred before the Maturity
Date.



(ii)
If the Termination Date occurs within the second fiscal year of the Performance
Period, 34% of Stock Units shall vest on the Termination Date.



(iii)
If the Termination Date occurs within the first fiscal year of the Performance
Period, 17% of Stock Units shall vest on the Termination Date.



(c)
Termination due to Retirement. If Participant’s Termination Date occurs by
reason of Retirement, and the Grant Date was at least six months prior to such
Termination Date, then the Stock Units shall vest as provided in Section 2
(subject to all of the terms and conditions thereof, including without
limitation the Committee’s discretion in Section 2(b)(iii)), as though
Participant’s Termination Date had not occurred before the Maturity Date.



(d)
Termination due to Eligible Termination. If Participant’s Termination Date
occurs by reason of Eligible Termination, and the Grant Date was at least six
months prior to such Termination Date, then the Stock Units shall vest as
provided in Section 2 (subject to all of the terms and conditions thereof,
including without limitation the Committee’s discretion in Section 2(b)(iii)),
as though Participant’s Termination Date had not occurred before the Maturity
Date.



(e)
Involuntary termination without Cause. If Participant’s Termination Date occurs
at Employer’s initiative but is not for Cause, the Committee reserves the right
to vest the Stock Units as follows, but may condition such vesting upon
Participant’s release of Parent and its affiliates from all



Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
3




--------------------------------------------------------------------------------

EXHIBIT 10.26r


claims, Participant’s agreement to reasonable non-competition, non-solicitation
and confidentiality covenants, or both:


(i)
If the Termination Date occurs following the last fiscal year of the Performance
Period but prior to the Maturity Date, the percentage of the Stock Units the
Committee may elect to vest will be based on Parent’s cumulative performance
during the Performance Period.

(ii)
If the Termination Date occurs within the last fiscal year of the Performance
Period, the percentage of the Stock Units the Committee may elect to vest will
be based on Parent’s cumulative performance during the first and second fiscal
year of the Performance Period, as compared to the Performance Goals set out in
the Notice of Grant; provided that such Performance Goals shall be pro-rated for
the cumulative two-year period (66.67%), and applied in a manner consistent with
the guidance provided by the Committee as referenced in Section 2 above.



(iii)
If the Termination Date occurs in the second fiscal year of the Performance
Period, the percentage of the Stock Units the Committee may elect to vest will
be based on Parent’s performance during the first fiscal year of the Performance
Period, as compared to the Performance Goals set out in the Notice of Grant;
provided that such Performance Goals shall be pro-rated for the one-year period
(33.33%), and applied in a manner consistent with the guidance provided by the
Committee as referenced in Section 2 above.

(iv) If the Termination Date occurs in the first fiscal year of the Performance
Period, no Stock Units will vest.
(f)
In the event that any portion of the Stock Units vest pursuant to this Section,
delivery as described in Section 3 shall take place within 30 days after
vesting. For the avoidance of doubt, no Stock Units shall vest if Participant’s
Termination Date occurs before the start of the Performance Period.



6. Effect of Change in Control on Vesting.


(a)
All Stock Units shall vest upon a Change in Control that is a Terminating
Transaction unless the date such Change in Control occurs is before the start of
the Performance Period, in which case none of the Stock Units shall vest.



(b)
In the event of a Change in Control that is not a Terminating Transaction, Stock
Units will convert to “Time-Based Restricted Stock Units” as follows:



(i)
If the Change in Control occurs in the first or second fiscal year of the
Performance Period, then 55% of Stock Units shall convert to Time-Based
Restricted Stock Units.

(ii)
If the Change in Control occurs within or following the last fiscal year of the
Performance Period, the percentage of the Target award number of Stock Units to
convert to Time-Based Restricted Stock Units will be based on Parent’s
cumulative performance during the first and second fiscal year of the
Performance Period, as compared to the Performance Goals expressed in the Notice
of Grant; provided that such Performance Goals shall be pro-rated for the
cumulative two-year period (66.67%), and applied in a manner consistent with the
guidance provided by the Committee as referenced in Section 2 above.



Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
4




--------------------------------------------------------------------------------

EXHIBIT 10.26r


(c)
The vesting of the Time-Based Restricted Stock Units converted as described
above will occur upon the earliest of the following events: (i) Participant’s
Involuntary Termination, (ii) Participant’s Termination Date due to death or
Disability, (iii) Participant’s Retirement or (iv) the Maturity Date. If
Participant’s Termination Date prior occurs for any other reason prior to the
time the Time-Based Restricted Stock Units vest, such Units will expire and be
null and void.



(d)
In the event of vesting pursuant to this Section 6, delivery as described in
Section 3 shall take place within 30 days after vesting.

(e)
For the avoidance of doubt, no conversion or vesting will occur pursuant to
Sections 6(b) or 6(c) if the date of the applicable Change in Control is before
the start of the Performance Period.

7. Withholding for Taxes. All distributions of Shares shall be subject to
withholding of all applicable taxes as computed by Employer, and Participant
shall make arrangements satisfactory to Parent to provide Parent (or any
Affiliate) with funds necessary for such withholding before the Shares are
delivered. Without limitation to Parent’s right to establish other arrangements,
Parent may: (i) designate an Approved Broker to establish trading accounts for
Participants; (ii) deliver Shares to such an account; (iii) provide such
Approved Broker information concerning the applicable tax withholding rates for
Participant; (iv) cause such Approved Broker to sell, on behalf of Participant,
sufficient Shares to cover Parent’s tax withholding obligations with respect to
any delivery of Shares to Participant (a “Covering Sale”); and (v) cause such
Approved Broker to remit funds resulting from a Covering Sale to Parent or
Employer. As a condition to distribution Parent may require Participant to
provide such Approved Broker with such signed applications, authorizations,
powers and other documents necessary to accomplish the foregoing. Participant
may, by written notice to Parent addressed to Parent’s Corporate Secretary, and
given no less than ten (10) business days before the Maturity Date or other
applicable vesting date, elect to avoid a Covering Sale by delivering with such
notice a bank-certified check payable to Parent (or other type of check or draft
payable to Parent and acceptable to its Corporate Secretary) in the estimated
amount of any such withholding required, such estimate to be provided by
Employer. The Committee may approve other methods of withholding, as provided
for in the Plan, before the Shares are delivered.


8. Transferability. The Stock Units are not transferable other than by will or
the laws of descent and distribution, and shall not otherwise be transferred,
assigned, pledged, hypothecated or disposed of in any way, whether by operation
of law or otherwise, nor shall they be subject to execution, attachment or
similar process. Upon any attempt to transfer the Stock Units other than as
permitted herein or to assign, pledge, hypothecate or dispose of the Stock Units
other than as permitted herein, or upon the levy of any execution, attachment or
similar process upon the Grant, the Grant shall immediately terminate and become
null and void.


9. Definitions. For the purposes of the Grant, capitalized terms shall have the
meanings provided herein or in the Definitional Appendix attached. Except where
the context clearly implies or indicates the contrary, a word, term, or phrase
used in the Plan shall have the same meaning in this document.


10. Heirs and Successors. The terms of the Grant shall be binding upon, and
inure to the benefit of, Parent and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of Parent’s assets and business. Participant
may designate a beneficiary of his/her rights under the Grant by filing written
notice with the Corporate Secretary of Parent. In the event of Participant’s
death prior to settlement, delivery of any vested amounts pursuant to Section 3


Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
5




--------------------------------------------------------------------------------

EXHIBIT 10.26r


shall be made to such beneficiary or, if Participant fails to designate a
beneficiary or the designated beneficiary dies before Participant, to
Participant’s estate.


11. Administration. The authority to manage and control the operation and
administration of the Grant shall be vested in the Committee, and the Committee
shall have all powers with respect to the Grant as it has with respect to the
Plan. Any interpretation of the Grant by the Committee and any decision made by
it with respect to the Grant is final and binding.


12. Compliance with Restrictive Covenants. Notwithstanding any other provision
in these terms to the contrary, no Stock Units will vest pursuant to Section 5
if the Committee determines that Participant has materially breached the terms
and conditions of any applicable confidentiality, non-competition,
non-solicitation or other restrictive covenants on or prior to the Maturity Date
or other applicable vesting date of such Stock Units.


13. Clawback Provisions. Notwithstanding any other provisions in these terms to
the contrary, Shares which have been issued and delivered to or for
Participant’s account pursuant to the vesting of a Stock Unit shall be subject
to deductions and clawback as may be required under any applicable law,
government regulation or stock exchange listing requirement, or any policy
adopted by Parent, including but not limited to the Policy for Recovery of
Incentive-based Compensation Erroneously Awarded to Executive Officers, adopted
by the Parent Board on September 18, 2013.


14. Plan Governs. Notwithstanding anything in this document to the contrary, the
terms of the Grant shall be subject to the terms of the Plan, a copy of which
has been provided to Participant.


15. Securities and Other Matters.
(a)
All Shares shall be subject to the restrictions on sale, encumbrance and other
disposition provided by federal, state or foreign law. If at any time Parent
determines, in its discretion, that (i) the listing, registration, or
qualification of the Stock Units or Shares is required by any securities
exchange or any applicable federal, state or foreign law (including any tax code
and related regulations) or (ii) the consent or approval of any governmental
regulatory authority is necessary or desirable, in either case as a condition to
the issuance of Shares to Participant (or his or her beneficiary or estate)
hereunder, then such issuance will not occur unless and until such listing,
registration, qualification, consent or approval has been completed, effected or
obtained, free of any conditions not acceptable to Parent. For the avoidance of
doubt, Parent shall be under no obligation to effect such listing, registration,
qualification, consent or approval. Further, in the event Parent determines that
the delivery of any Shares will violate applicable law, Parent may defer
delivery until such date as such delivery will no longer cause such violation,
as determined in Parent’s opinion. Parent further reserves the right to impose
other requirements or conditions on the settlement of the Stock Units or the
issuance or delivery of any Shares delivered in connection with the Stock Units
to the extent Parent determines such restrictions or conditions are necessary
for legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

(b)
Without limiting the generality of the foregoing, Parent shall not be obligated
to sell or issue any Shares pursuant to this document unless, on the date of
sale and issuance thereof, such Shares are either registered under the
Securities Act, and all applicable state securities laws, or are exempt from
registration thereunder. Regardless of whether the offering and sale of Shares
under the Plan have been registered under the Securities Act, or have been
registered or qualified under the



Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
6




--------------------------------------------------------------------------------

EXHIBIT 10.26r


securities laws of any state, Parent at its discretion may impose restrictions
upon the sale, pledge or other transfer of such Shares (including the placement
of appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of Parent, such restrictions are necessary in
order to achieve compliance with the Securities Act or the securities laws of
any state or any other law.
16. Investment Purpose. Unless the Shares are registered under the Securities
Act, any and all Shares acquired by Participant under this document will be
acquired for investment for Participant’s own account and not with a view to,
for resale in connection with, or with an intent of participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act. Participant shall not sell, transfer or otherwise dispose of
such Shares unless they are either (i) registered under the Securities Act and
all applicable state securities laws, or (ii) exempt from such registration in
the opinion of Parent’s counsel.
17. No Guarantee of Continued Employment or Service. This document, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued employment or other
service for the vesting period or for any other period, and shall not interfere
with Participant’s right or the right of the Employer, Parent or any Affiliate
to terminate the employment or service relationship at any time, with or without
cause, subject to the terms of any written employment agreement (including any
offer letter) between Participant and Employer, Parent or any Affiliate.


18. Entire Document; Governing Law. The Plan and this document constitute the
entire terms with respect to the subject matter hereof and supersede in their
entirety all prior undertakings of Employer, Parent or any Affiliate. In the
event of any conflict between this document and the Plan, the Plan shall be
controlling, except as otherwise specifically provided in the Plan. This
document shall be construed under the laws of the State of New York, without
regard to conflict of laws principles.
19. Opportunity for Review. Participant has reviewed the Plan and this document
in their entirety, has had an opportunity to obtain the advice of counsel and
fully understands all provisions of the Plan and this document. All decisions or
interpretations of the Committee upon any questions relating to the Plan and
this document shall be binding, conclusive and final.
20. Section 409A. Notwithstanding anything herein to the contrary, any benefits
and payments provided hereunder that are payable or provided to Participant in
connection with a termination of employment that constitute deferred
compensation within the meaning of Code Section 409A shall not commence in
connection with Participant’s termination of employment unless and until
Participant has also incurred a Separation from Service, and unless Parent
reasonably determines that such amounts may be provided to Participant without
causing Participant to incur additional tax obligations under Code Section 409A.
For the avoidance of doubt, it is intended that payments hereunder comply with
or satisfy, to the greatest extent possible, the exemptions from the application
of Code Section 409A. However, if Parent determines that these payments
constitute deferred compensation and Participant is, on the termination of his
service, a Specified Employee of Employer, then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Code
Section 409A, the timing of the payments shall be delayed until the earlier to
occur of: (i) the date that is six months and one day after Participant’s
Separation from Service or (ii) the date of Participant’s death that occurs
after Participant’s Separation from Service. In no event shall Parent, Employer,
or any Affiliate have any liability or obligation with respect to taxes,
penalties, interest or other expenses for which Participant may become liable as
a result of the application of Code Section 409A.




Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
7




--------------------------------------------------------------------------------

EXHIBIT 10.26r


Notwithstanding anything herein to the contrary, these terms are intended to be
interpreted and applied so that the payments and benefits set forth herein
either shall either be exempt from the requirements of Code Section 409A, or
shall comply with the requirements of Code Section 409A, and, accordingly, to
the maximum extent permitted, this document shall be interpreted to be exempt
from or in compliance with Code Section 409A. To the extent that any provision
under this document is ambiguous as to its compliance with Code Section 409A,
the provision shall be interpreted in a manner so that no amount payable to
Participant shall be subject to an “additional tax” within the meaning of Code
Section 409A. For purposes of Code Section 409A, each payment provided under
this document shall be treated as a separate payment. Notwithstanding any other
provision of this document, payments provided under this document may only be
made upon an event and in a manner that complies with Code Section 409A or an
applicable exemption.


In addition to the provisions regarding Code Section 409A set forth above, the
following shall apply:


If Participant notifies Parent that Participant believes that any provision of
this document (or of any award of compensation or benefit, including equity
compensation or benefits provided herein or at any time during his employment
with Employer) would cause Participant to incur any additional tax or interest
under Code Section 409A or Parent independently makes such determination, Parent
shall, after consulting with Participant, reform such provision (or award of
compensation or benefit) to attempt to comply with or be exempt from Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate. To the extent that any provision hereof (or award of compensation
or benefit) is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Participant and Parent without violating the provisions of Code Section 409A.








Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
8




--------------------------------------------------------------------------------

EXHIBIT 10.26r


Appendix I -- Definitions
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
“Approved Broker” means one or more securities brokerage or financial services
firms designated by Parent from time to time.
“Cause” shall mean a termination of employment which is the result of:


(i)
Participant’s conviction or plea of guilty or nolo contendere to a felony or any
other crime involving financial impropriety or moral turpitude which would tend
to subject Parent or any Affiliate of Parent to public criticism or to
materially interfere with Participant’s continued employment;

(ii)
Participant's willful and material violation of (A) Parent’s Business Conduct
Policy - Worldwide or (B) if applicable, Parent’s Code of Business and Ethical
Conduct for Directors, the Chief Executive Officer, the Chief Financial Officer
and All Other Officers of the Company, in each case as such policy may be
amended from time to time;



(iii)
Participant’s willful failure, or willful refusal, to substantially perform or
attempt to substantially perform his or her duties or all such proper and
achievable directives issued by Participant’s manager or the Parent Board (other
than any such failure resulting from incapacity due to physical or mental
illness, or any such refusal made in good faith because Participant believes
such directives to be illegal, unethical or immoral), provided Participant
receives written notice demanding substantial performance and fails to comply
within ten (10) business days of such demand;

(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities that is materially injurious to Parent or any Affiliate of
Parent;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or any Affiliate of Parent under any written agreement with Parent or
such Affiliate;



(vi)
Participant's fraud, dishonesty, or theft with regard to Parent or any Affiliate
of Parent; and



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant, or by any other employee of Parent or any Affiliate
of Parent.



For purposes of the foregoing, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that his or her action or
omission was in the best interests of, Parent or any Affiliate of Parent.


    


Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
9




--------------------------------------------------------------------------------

EXHIBIT 10.26r


“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (iii) below that does not constitute a Change
in Control under clause (iii) below) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Parent representing thirty-five percent (35%) or more of the
combined voting power of Parent’s then outstanding securities entitled to vote
in the election of directors of Parent;



(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

 
(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period), other than such a
sale or disposition immediately after which such assets will be owned directly
or indirectly by the stockholders of Parent in substantially the same
proportions as their ownership of the common stock of Parent immediately prior
to such sale or disposition.



    “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Committee” means the Compensation Committee of the Parent Board and/or the
Stock Option Subcommittee thereof.


“Common Stock” shall mean the common stock of Parent.

“Disability” shall mean Participant’s incapacity due to physical or mental
illness which causes Participant to be absent from the full-time performance of
Participant’s duties with Employer for six (6) consecutive months; provided,
however, that Participant shall not be determined to be subject to a


Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
10




--------------------------------------------------------------------------------

EXHIBIT 10.26r


Disability unless Participant fails to return to full-time performance of
Participant’s duties with Employer within thirty (30) days after Employer
delivers a written notice to Participant advising Participant of the impending
termination of his or her employment due to Disability.


“Eligible Termination” shall mean the involuntary termination of Participant’s
employment without Cause, provided that at the time of such termination
Participant is a Senior Officer and has completed at least ten (10) years of
service as a Senior Officer.


“Employer” shall mean the Affiliate of Parent that employs Participant from time
to time, and any successor to its business and/or assets by operation of law or
otherwise.
    
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.


“Good Reason” means any one or more of the following actions taken without
Participant’s consent:


(i)
a material adverse change in Participant’s duties, authority, responsibilities
or reporting responsibility;



(ii)
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of any agreement between Employer
or Parent and Participant;



(iii)
any other action or inaction that constitutes a material breach by Employer or
Parent of any agreement between Participant and Employer. For the avoidance of
doubt, any payout of a short-term incentive or annual bonus for a given fiscal
year which is less than the target shall not constitute Good Reason, provided
that such lower payout is based upon the failure to meet pre-determined
performance goals or a good faith determination by Employer or the Committee of
Parent Board that Parent’s financial performance or Participant’s personal
performance did not warrant a greater payout;



(iv)
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; or



(v)
the relocation of Employer’s office where Participant was based immediately
prior to a Change in Control to a location more than fifty (50) miles away, or
should Employer require Participant to be based more than fifty (50) miles away
from such office (except for required travel on Employer’s business to an extent
substantially consistent with Participant’s customary business travel
obligations in the ordinary course of business prior to a Change in Control).



Notwithstanding the foregoing, Participant must give written notice to the
Corporate Secretary of Parent of the occurrence of an event or condition that
constitutes Good Reason no later than ninety (90) days following the occurrence
of such event or condition, and Employer shall have thirty (30) days from the
date on which such written notice is received to cure such event or condition. 
If Employer is able to cure


Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
11




--------------------------------------------------------------------------------

EXHIBIT 10.26r


such event or condition within such 30-day period (or any longer period agreed
upon in writing by Participant and Employer), such event or condition shall not
constitute Good Reason hereunder.  If Employer fails to cure such event or
condition, Participant’s termination for Good Reason shall be effective
immediately following the end of such 30-day cure period (or any such longer
period agreed upon in writing by Participant and Employer).
        
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Involuntary Termination” means, following a Change in Control, (i) Employer’s
involuntary termination of Participant’s employment without Cause, or (ii)
Participant’s resignation from Employer due to Good Reason within one year
following such Change in Control.


“Parent” shall mean Tiffany & Co., and any successor to all or substantially all
of its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Retirement” shall mean Participant’s voluntary resignation from employment with
Employer after reaching age 65, or after reaching age 55 if Participant has
completed 10 years of employment with Employer prior to Participant’s
Termination Date.


“Securities Act” means the Securities Act of 1933, as amended, and any successor
act or provisions thereto.


“Senior Officer” means an officer of Parent appointed by the Parent Board and
having one or more of the following titles: Senior Vice President, Executive
Vice President, or Chief Executive Officer.


“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Share” means a share of Common Stock.


“Specified Employee” means a “specified employee” as defined in Code Section
409A(a)(2)(B)(i).


“Terminating Transaction” shall mean any one of the following:


(i)    the dissolution or liquidation of Tiffany & Co.;


    


Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
12




--------------------------------------------------------------------------------

EXHIBIT 10.26r


(ii)    a reorganization, merger or consolidation of Tiffany & Co. with one or
more Persons as a result of which Tiffany & Co. goes out of existence or becomes
a subsidiary of another Person; or


(iii)     upon the acquisition of substantially all of the property or more than
eighty percent (80%) of the then outstanding stock of Tiffany & Co. by another
Person;


provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen (14)
days prior to the date scheduled for such transaction provisions have been made
in writing in connection with such transaction for the assumption of the Grant
or the substitution for the Grant of a new grant covering the publicly-traded
stock of a successor Person, with appropriate adjustments as to the number and
kind of shares.


“Termination Date” shall mean the first day on which Participant’s employment
with Employer terminates for any reason; provided that a termination of
employment shall not be deemed to occur by reason of the transfer of employment
between Employers; and further provided that such employment shall not be
considered terminated while Participant is on a leave of absence approved by
Employer or required by applicable law. If, as a result of a sale or other
transaction, Employer ceases to be an Affiliate of Parent, the occurrence of
such transaction shall be treated as the Termination Date, and Participant’s
employment will be deemed to have been involuntarily terminated without cause.


“Tiffany & Co.” shall mean Tiffany & Co., a Delaware corporation.






Tiffany & Co. 2014 Employee Incentive Plan - Performance-Based Restricted Stock
Unit Grant, January 17, 2018
 
13


